Hodges, J.
1. The law of voluntary manslaughter should be given in charge to the jury on the trial of one indicted for murder, when there is any evidence of mutual combat. Under the evidence in this ease the trial judge did not err in charging on that subject. Smith v. State, 10 Ga. App. 840 (74 S. E. 447); Land v. State, 11 Ga. App. 761 (76 S. E. 78).
*488Decided July 27, 1916.
Indictment for murder; from Haralson superior court — Judge Bartlett.
Griffith & Matthews, for plaintiff in error.
J. B. Hutcheson> solicitor-general, Hutchens & Hutchens, contra.
2. The rejection of testimony as to the impossibility of the defendant’s inflicting a wound upon himself was not error in this case, the testimony being necessarily a mere conclusion.
3. There was no error in the exclusion of testimony as to there being whisky in a quart bottle and in a pint bottle, at the house of the person killed by the accused.
4. Fortunately for the accused, the jury thought there was a “middle ground,” and found a verdict of voluntary manslaughter. The verdict is sustained by the evidence and the judgment is affirmed.

Judgment affirmed.